The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 12/27/2018, the following is a Non-Final Office Action for Application No. 16234255.  

Status of Claims
Claims 1-25 are pending.

Drawings
The applicant’s drawings submitted on 12/27/2018 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: face detector, context filterer, appearance monitor, and a fuser in claim 1 and dependents therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
operations performed using an electronic processor, the operations comprising: detecting a face in video data: determining a student is on-platform based on log data; determining a section type for the student based on the log data; selecting, using an appearance monitor (APM), a first emotional classifier specific to the section type; classifying, using the first emotional classifier, a first emotional component based on the detected face; selecting, using the APM, a first behavioral classifier specific to the section type; classifying, using the first behavioral classifier, a first behavioral component based on the detected face; selecting, using a context-performance monitor (CPM), a second emotional classifier specific to the section type; classifying, using the second emotional classifier, a second emotional component based on the log data and the section type; selecting, using the CPM, a second behavioral classifier specific to the section type; classifying, using the second behavioral classifier, a second behavioral component based on the log data and the section type; combining the classified first emotional component and the second emotional component into an emotional state of the student based on confidence values of the first emotional component and the second emotional component; combining the classified first behavioral component and the second behavioral component into a behavioral state of the student based on confidence values of the first behavioral component and the second behavioral component; and determining an engagement level of the student based on the emotional state of the student and the behavioral state of the student. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The memory and/or processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic memory and/or processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, determining an engagement level of the student by a memory and/or processor is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: memory and processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, determining an engagement level of the student by a memory and/or processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0070 wherein Machine (e.g., computer system) 1100 may include a hardware processor 1102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 1104 and a static memory 1106, some or all of which may communicate with each other via an interlink (e.g., bus) 1108.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Graesser et al. (US 20120052476 A1) hereinafter referred to as Graesser in view of Spivack et al. (US 20190108578 A1) hereinafter referred to as Spivack.  

Graesser teaches:
Claim 1. An apparatus for engagement dissemination, the apparatus comprising: 
a face detector configured to detect a face in video data (¶0007 the system identifies and assesses affective states through dialog assessment techniques, video capture and analysis of the student's face ¶0011 In yet another embodiment, facial assessment is accomplished using an upper facial sensor system. In one embodiment, recognition of facial expressions is a multi stage process. First, the system locates and tracks the pupils of the eye in real-time. Second, the system fits templates to the upper facial features (eyes and brows) in real-time. Third, the system labels facial action units. In one embodiment, up to six upper facial action units are labeled. A facial recognition system of this sort provides a 12-dimensional vector corresponding to action units around the eyes.); 
a context filterer configured to determine a student is on-platform based on log data and to determine a section type for the student based on the log data (¶0016 A typical ITS has a number of separate modules. A Domain Knowledge module contains the subject matter information that the tutor is teaching. A Student Model module maintains information about particular users, such as how far they have progressed on a topic and what errors they have made. A Diagnosis module contains the rules or algorithms that identify the student's knowledge gaps and misconceptions, whereas a Pedagogical module decides how the domain knowledge is presented and what training approaches to use. ¶0040 In another embodiment of the present invention, dialog patterns are analyzed to help determine affective states. The pattern analysis module keeps track of the dialog with the student, and detects patterns of dialog that are indicative of affective states based upon the dialog within that session, and upon the student's interactive history. The system's log files provide a wealth of information regarding the interactive session with the student. At each student turn, the tutor system writes its assessment of the student's response along with some internal information to a form of stable storage (e.g., hard disk).); an 
appearance monitor configured to: select a first emotional classifier specific to the section type; classify, using the first emotional classifier, a first emotional component based on the detected face; select a first behavioral classifier specific to the section type; and classify, using the first behavioral classifier, a first behavioral component based on the detected face (¶0038 In one embodiment comprising facial expression analysis, facial assessment is accomplished using a sensor system that tracks regions of the face. Particular facial expressions are correlated with particular emotions. For example, frustration is associated with outer brow raise, inner brow raise, and the dimpler, whereas confusion is associated with brow lowerer, lid tightener, and lip corner puller. Boredom is associated with eye closure, along with eye blinks and various mouth movements, such as mouth opening and closing and jaw drop (perhaps a yawn). These facial expressions can be tracked with several different facial tracking systems known in the art.); 
a context-performance monitor configured to: select a second emotional classifier specific to the section type; classify, using the second emotional classifier, a second emotional component based on the log data and the section type; select a second behavioral classifier specific to the section type; and classify, using the second behavioral classifier, a second behavioral component based on the log data and the section type (¶0040-0041 The system's log files provide a wealth of information regarding the interactive session with the student. At each student turn, the tutor system writes its assessment of the student's response along with some internal information to a form of stable storage (e.g., hard disk). Assessment of the student's responses includes, but is not limited to, the following information: the correctness of an answer, the verbosity of the student response, the coherence of the dialogue, reaction and response times, and a host of other parameters about the conceptual quality of the student's turns…the system uses the Speech Act Classification System to classify the student's response into five broad dialog categories: meta-communicative; metacognitive; questions, short responses, and substantive contributions.); 
a fuser configured to: combine the classified first emotional component and the second emotional component into an emotional state of the student based on confidence values of the first emotional component and the second emotional component; combine the classified first behavioral component and the second behavioral component into a behavioral state of the student based on confidence values of the first behavioral component and the second behavioral component; and determine an engagement level of the student based on the emotional state of the student and the behavioral state of the student (¶0027 Accordingly, the present invention synthesizes the input from the above measures, and responds with appropriate conversational and pedagogical dialog that scaffolds the learners through a sequence of emotions. For example, if a student is frustrated, then AutoTutor responds with an empathetic response coupled with a good hint or prompt that would guide the learner back toward their zone of knowledge. ¶0043 For example, one element tracked is how far the student has progressed through the particular session or through a particular subtopic. This information may include the number of questions that have been answered in the session (Subtopic Number), and the number of student turns that attempt to answer a single question (Turn Number). Tiredness or boredom may be associated with a high Subtopic Number, and frustration may be associated with a high Turn Number (i.e., the student is stuck in the current subtopic). ¶0046 Similarly, these four parameters can be determined for all responses in a given subtopic, 1 through N (i.e., the text used for the LSA match is an aggregation of all of the student's responses in the given subtopic). These parameters are Global Good Score, Global Bad Score, Delta Global Good Score, and Delta Global Bad Score. These permit a student's past responses to a subtopic to be considered in the system's assessment of the student's current response. ¶0057 In one embodiment, affect-detection is achieved via a multimodal approach where each sensor independently provides its own diagnosis of the user's or student's affective state. These individual diagnoses are combined with a decision-level fusion algorithm that selects a single affective state and a confidence value of the detection. The algorithm relies on a voting rule enhanced with a few simple heuristics. One exemplary embodiment involves affect diagnosis with a camera, a posture sensor, and the AutoTutor dialogue.).
Although not explicitly taught by Graesser, Spivack teaches in the analogous art of system of rewards object spawning and augmented reality commerce platform:
determine a student is on-platform (¶0025 FIG. 5B graphically depicts example user interfaces for logging in to, signing up for and viewing a user profile in an augmented reality environment, in accordance with embodiments of the present disclosure. ¶0298 FIG. 5B graphically depicts example user interfaces for logging in to, signing up for and viewing a user profile in an augmented reality environment, in accordance with embodiments of the present disclosure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of rewards object spawning and augmented reality commerce platform of Spivack with the affect-sensitive intelligent tutoring system of Graesser for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Graesser ¶0006 teaches that it is desirable to keep a dialogue on track by constantly comparing students' contributions to expected answers; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Graesser Abstract teaches An Intelligent Tutoring System (ITS) system is provided that is able to identify and respond adaptively to the learner's or student's affective states (i.e., emotional states such as confusion. frustration, boredom, and flow/engagement) during a typical learning experience, in addition to adapting to the learner's cognitive states, and Spivack Abstract teaches associating a virtual object with a physical location in a real world environment; the method can further include one or more of, rendering a model of the product offering, in the virtual object, enabling user interaction with the model of the product offering via the virtual object and/or updating the rendering of the model of the product offering, in the augmented reality environment, in response to the user interaction; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Graesser at least the above cited paragraphs, and Spivack at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system of rewards object spawning and augmented reality commerce platform of Spivack with the affect-sensitive intelligent tutoring system of Graesser.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Graesser teaches:
Claim 2. The apparatus of claim 1, wherein the engagement level is one of engaged, may be engaged, or not engaged (¶0035 In another embodiment, the system may automatically detect a learner's interest level using a neural network for real-time classification of nine static postures (e.g., leaning back, leaning right, right leg crossed, sitting upright, and the like). In this embodiment, the system recognizes interest (e.g., high interest, low interest, and taking a break) by analyzing posture sequences.).

Graesser teaches:
Claim 3. The apparatus of claim 2, further comprising a dashboard configured to: determine an engagement color based on the engagement level of the student; and display a student avatar, wherein the student avatar is colored the engagement color (¶0035 In another embodiment, the system may automatically detect a learner's interest level using a neural network for real-time classification of nine static postures (e.g., leaning back, leaning right, right leg crossed, sitting upright, and the like). In this embodiment, the system recognizes interest (e.g., high interest, low interest, and taking a break) by analyzing posture sequences. ¶0075 In one embodiment, the production rules interact with a student model and a tutor model. There are five parameters in the student model and five parameters in the tutor model. The parameters in the student model include the following: (a) the classification of the current affective state detected; (b) the confidence level of that affect classification; (c) the previous affective state detected; (d) a global measure of student ability (dynamically updated throughout the session); and (e) the conceptual quality of the student's immediate response…).
Although not explicitly taught by Graesser, Spivack teaches in the analogous art of system of rewards object spawning and augmented reality commerce platform:
display a student avatar, wherein the student avatar is colored the engagement color (¶0169 Steady state form, shape, animation, or behavior can include a glow, a vibration movement, a pulsating movement, a halo, a cloud, a frame, an outline of the avatar, a color, background sounds or music, a tone, text showing an object exists, an animation, etc. The steady state form, shape, animation, or behavior can be present before the avatar itself is perceptible and can exist to indicate the presence of the avatar. When an avatar is interacted with, the avatar can for example performance/action/routine, depict some AR features and/or vend some information or associated content. ¶0434 The creator user can also designate or specify the design, form shape, animation, behavior and/or content of the virtual billboard. The virtual billboard can be configured have, for example, a glow, a vibration movement, a pulsating movement, a halo, a cloud, a frame, an outline of the billboard, a color, changing colors, background sounds or music, a tone, text showing an object exists, an animation, etc. Template or default shapes forms and/or behaviors can also be utilized or drawn upon.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of rewards object spawning and augmented reality commerce platform of Spivack with the affect-sensitive intelligent tutoring system of Graesser for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Graesser ¶0006 teaches that it is desirable to keep a dialogue on track by constantly comparing students' contributions to expected answers; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Graesser Abstract teaches An Intelligent Tutoring System (ITS) system is provided that is able to identify and respond adaptively to the learner's or student's affective states (i.e., emotional states such as confusion. frustration, boredom, and flow/engagement) during a typical learning experience, in addition to adapting to the learner's cognitive states, and Spivack Abstract teaches associating a virtual object with a physical location in a real world environment; the method can further include one or more of, rendering a model of the product offering, in the virtual object, enabling user interaction with the model of the product offering via the virtual object and/or updating the rendering of the model of the product offering, in the augmented reality environment, in response to the user interaction; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Graesser at least the above cited paragraphs, and Spivack at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system of rewards object spawning and augmented reality commerce platform of Spivack with the affect-sensitive intelligent tutoring system of Graesser.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Graesser teaches:
Claim 4. The apparatus of claim 3, wherein the dashboard is further configured to display an intervention alert for the student based on the engagement level of the student (¶0007 if a student is frustrated, then the present invention responds with an empathetic and motivating statement along with a good hint or prompt that would guide the learner back toward the learner's zone of knowledge. In another example, the present invention may prolong a state of confusion to promote the student's own problem solving and reasoning skills during the state of cognitive disequilibrium, which in turn could lead to deeper learning and misconception remediation. The system can scaffold learners to new levels of understanding through ideal patterns of emotions: intellectual arousal, confusion combined with curiosity (when there is cognitive disequilibrium), and moments of delight, while minimizing frustration, anger, and boredom.).
 
Graesser teaches:
Claim 5. The apparatus of claim 3, wherein to determine the engagement color, the dashboard is further configured to: determine a number of engagement levels for a previous time period; determine a number of engagement level for each possible engagement level of the student for a previous time period; calculate a ratio using the number of engagement levels and the number of engagement level for each possible engagement level; determine a largest ratio from the calculated ratios; and determine the engagement color based on the largest ratio (¶0043 For example, one element tracked is how far the student has progressed through the particular session or through a particular subtopic. This information may include the number of questions that have been answered in the session (Subtopic Number), and the number of student turns that attempt to answer a single question (Turn Number). Tiredness or boredom may be associated with a high Subtopic Number, and frustration may be associated with a high Turn Number (i.e., the student is stuck in the current subtopic).).

Graesser teaches:
Claim 6. The apparatus of claim 1, wherein the behavior state is one of on-task or off-task (¶0032 students experiencing flow may tend to lean forward in the chair, whereas a bored student may slump back, or show persistent agitation (i.e., shifting of body weight). ¶0043 For example, one element tracked is how far the student has progressed through the particular session or through a particular subtopic. This information may include the number of questions that have been answered in the session (Subtopic Number), and the number of student turns that attempt to answer a single question (Turn Number). Tiredness or boredom may be associated with a high Subtopic Number, and frustration may be associated with a high Turn Number (i.e., the student is stuck in the current subtopic).).

Graesser teaches:
Claim 7. The apparatus of claim 4, wherein the emotional state is one of satisfied, bored, or confused (¶0038 Boredom is associated with eye closure, along with eye blinks and various mouth movements, such as mouth opening and closing and jaw drop (perhaps a yawn). These facial expressions can be tracked with several different facial tracking systems known in the art).

Graesser teaches:
Claim 8. The apparatus of claim 1, wherein the appearance monitor is further configured to: calculate first features from the detected face based on a proper subset of face animation parameters; and calculate second features from the detected face based on movement of the detected face from previous video data, wherein the first features and the second features are used by the first emotional classifier and the second behavioral classifier (¶0008 In one embodiment, automated posture analysis is accomplished through cameras and associated computer vision techniques to monitor body position and movement of a user. ¶0038 Boredom is associated with eye closure, along with eye blinks and various mouth movements, such as mouth opening and closing and jaw drop (perhaps a yawn). These facial expressions can be tracked with several different facial tracking systems known in the art.).

Graesser teaches:
Claim 9. The apparatus of claim 1, wherein the context-performance monitor is further configured to: determine a number of questions accessed in a previous context time period; and determine a number of questions where a hint associated with a question was accessed in the previous context time period, wherein the number of questions and the number of questions where a hint associated with a question was accessed are used by the first behavioral classifier and the second behavioral classifier (¶0027 Accordingly, the present invention synthesizes the input from the above measures, and responds with appropriate conversational and pedagogical dialog that scaffolds the learners through a sequence of emotions. For example, if a student is frustrated, then AutoTutor responds with an empathetic response coupled with a good hint or prompt that would guide the learner back toward their zone of knowledge.).

As per claims 10-18 and 19-25, the method and non-transitory computer-readable medium tracks the apparatus of claims 1-9 and 1-7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-9 and 1-7 are applied to claims 10-18 and 19-25, respectively.  Graesser discloses that the embodiment may be found as a non-transitory computer-readable medium (Fig. 2 and ¶0083).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190228673 A1
DOLSMA; Johan Matthijs et al.
METHOD AND SYSTEM FOR EVALUATING AND MONITORING COMPLIANCE USING EMOTION DETECTION
EP 3361467 A1
DOLSMA J M et al.
System for delivering and managing learning and training programs, has recommendation engine that is executed by computer processing devices to create list of task data entities available for selection of subsequent task data entity
US 10013892 B2
Aslan; Sinem et al.
Adaptive learning environment driven by real-time identification of engagement level
US 20170358232 A1
Adams; Victoria L.
STUDENT ENGAGEMENT SYSTEM, DEVICE, AND METHOD
US 9767349 B1
Shreve; Matthew Adam et al.
Learning emotional states using personalized calibration tasks
US 20160203726 A1
Hibbs; Andrew D. et al.
System and Method for Improving Student Learning by Monitoring Student Cognitive State
US 8943526 B2
Rivera; Javier Hernandez et al.
Estimating engagement of consumers of presented content
US 20150024817 A1
Hawkins; William
PLATFORM FOR TEACHING SOCIAL CURRICULUM
US 20120317501 A1
Milou; Anthony Constantine
Communication &amp; Collaboration Method for Multiple Simultaneous Users
US 20090068625 A1
Petro; John Creighton et al.
ALPHIE:  an algorithmic system and method for teaching and learning writing and reading
NPL
Jacob Whitehill, Zewelanji Serpell, Yi-Ching Lin, Aysha Foster, and Javier R. Movellan
The Faces of Engagement: Automatic Recognition of Student Engagement from Facial Expressions


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/KURTIS GILLS/              Primary Examiner, Art Unit 3623